Citation Nr: 1509292	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome ("right knee disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service in the United States Army from August 1974 to August 1977, and service in the National Guard from March 1981 to 2011 with various periods of active duty for training (ADT) and inactive duty for training (IADT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board denied an increased rating for the right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand (Joint Motion), which vacated the Board's March 2014 decision as to the right knee disability claim and remanded the claim for compliance with instructions provided in the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in December 2014, the Court granted a Joint Motion in which the parties agreed that the VA examinations relied upon by the Board in its March 2014 decision denying the increased rating claim did not fully address the criteria under which knee disabilities are rated.  Specifically, the January 2009, July 2010, and August 2010 VA examiners did not fully address any range of motion loss specifically due to pain and/or at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  Therefore, another examination is needed.

At various times during this appeal the RO has obtained the Veteran's VA treatment records.  However, there are some time periods for which no records are in the file, so the Board will take this opportunity to ensure all her records have been obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Central Texas Health Care System dated from:
* March 2009 to December 2011; and
* July 2013 to the present.
 
2. Afford the Veteran a VA examination with an appropriate examiner in order to determine the severity of her service-connected right knee disability.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The Veteran's claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

In addition to providing range of motion measurements, the examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups and after repetition.  In addition, if the examiner observes objective evidence of pain during range of motion testing, he/she should specify at what point the pain begins and ends, and should provide an opinion as to the degree of loss of motion attributable to pain, if any.  

If the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information or some other limitation.    

3.  When the above development has been completed, the claim for a higher disability rating for the right knee disability should again be reviewed.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

